[formofstockoptionawardag001.jpg]
INCENTIVE STOCK OPTION AWARD AGREEMENT EXIBIT 10.2 STOCK OPTION Granted by
NORTHWEST BANCSHARES, INC. under the NORTHWEST BANCSHARES, INC. 2018 EQUITY
INCENTIVE PLAN This stock option agreement (“Option” or “Agreement”) is and will
be subject in every respect to the provisions of the 2018 Equity Incentive Plan
(the “Plan”) of Northwest Bancshares, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan has been provided to each
person granted a stock option pursuant to the Plan. The holder of this Option
(the “Participant”) hereby accepts this Option, subject to all the terms and
provisions of the Plan and this Agreement, and agrees that all decisions under
and interpretations of the Plan and this Agreement by the Compensation Committee
of the Board of Directors of the Company (“Committee”) will be final, binding
and conclusive upon the Participant and the Participant’s heirs, legal
representatives, successors and permitted assigns. Except where the context
otherwise requires, the term “Company” will include the parent and all present
and future subsidiaries of the Company as defined in Section 424(e) and 424(f)
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”).
Capitalized terms used herein but not defined will have the same meaning as in
the Plan. 1. Name of Participant. 2. Date of Grant. 3. Total number of shares of
Company common stock, $0.01 par value per share, that may be acquired pursuant
to this Option. (subject to adjustment pursuant to Section 10 hereof).  This is
an Incentive Stock Option (“ISO”) to the maximum extent permitted under Code
Section 422(d). 4. Exercise price per share. $ __________ (subject to adjustment
pursuant to Section 10 below) 5. Expiration Date of Option. 6. Vesting Schedule.
Except as otherwise provided in this Agreement, this Option first becomes
exercisable, subject to the Option’s expiration date, in accordance with the
vesting schedule specified herein.



--------------------------------------------------------------------------------



 
[formofstockoptionawardag002.jpg]
[Set Forth Vesting Schedule] This Option may not be exercised at any time on or
after the Option’s expiration date. Vesting will automatically accelerate
pursuant to Sections 2.9 and 4.1 of the Plan (in the event of death, Disability,
Retirement or Involuntary Termination following a Change in Control). 7.
Exercise Procedure. 7.1 Delivery of Notice of Exercise of Option. This Option
will be exercised in whole or in part by the Participant’s delivery to the
Company of written notice (the “Notice of Exercise of Option” attached hereto as
Exhibit A) setting forth the number of shares with respect to which this Option
is to be exercised, together with payment by cash or other means acceptable to
the Committee, including:  Cash or personal, certified or cashier’s check in
full/partial payment of the purchase price.  Stock of the Company in
full/partial payment of the purchase price.  By a net settlement of the Option,
using a portion of the shares obtained on exercise in payment of the exercise
price of the Option (and, if applicable, any required tax withholding).  By
selling shares from my Option shares through a broker in full/partial payment of
the purchase price. 7.2 “Fair Market Value” shall have the meaning set forth in
Section 8.1(r) of the Plan. 8. Delivery of Shares. 8.1 Delivery of Shares.
Delivery of shares of Common Stock upon the exercise of this Option will comply
with all applicable laws (including the requirements of the Securities Act) and
the applicable requirements of any securities exchange or similar entity. 9.
Change in Control. 9.1 In the event of the Participant’s Involuntary Termination
following a Change in Control, all Options held by the Participant, whether or
not exercisable at such time, will become fully exercisable for one year
following the Participant’s Involuntary Termination, subject to the expiration
provisions otherwise applicable to the Option provided, however, that Options
exercised more than three (3) months following Participant’s Involuntary
Termination following a Change in Control will not have ISO treatment. 9.2 A
“Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan. 2



--------------------------------------------------------------------------------



 
[formofstockoptionawardag003.jpg]
10. Adjustment Provisions. This Option, including the number of shares subject
to the Option and the exercise price, will be adjusted upon the occurrence of
the events specified in, and in accordance with the provisions of Section 3.4 of
the Plan. 11. Termination of Option and Accelerated Vesting. This Option will
terminate upon the expiration date, except as set forth in the following
provisions: (i) Death. This Option will become exercisable as to all shares
subject to an outstanding Award, whether or not then exercisable, in the event
of the Participant’s Termination of Service by reason of the Participant’s
death. This Option may thereafter be exercised by the Participant’s legal
representative or beneficiaries during the remaining term of the Option. (ii)
Disability. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised by the Participant during the remaining
term of the Option; provided, however, that Options exercised more than one (1)
year following Participant’s Termination of Service by reason of Participant’s
Disability will not have ISO treatment. (iii) Retirement. This Option will
become exercisable as to all shares subject to an outstanding Award, whether or
not then exercisable, in the event of the Participant’s Termination of Service
by reason of the Participant’s Retirement. “Retirement” shall have the meaning
set forth in Section 8.1(cc) of the Plan. This Option may thereafter be
exercised by the Participant during the remaining term of the Option; provided,
however, that Options exercised more than three (3) months following
Participant’s Termination of Service by reason of Participant’s Retirement will
not have ISO treatment. (iv) Termination for Cause. If the Participant’s Service
has been terminated for Cause, all Options that have not been exercised will
expire and be forfeited. (v) Other Termination. If the Participant’s Service
terminates for any reason other than due to death, Disability, Retirement,
Involuntary Termination following a Change in Control or for Cause, this Option
may thereafter be exercised, to the extent it was exercisable at the time of
such termination, for a period of one (1) year following termination, subject to
termination on the Option’s expiration date, if earlier. 3



--------------------------------------------------------------------------------



 
[formofstockoptionawardag004.jpg]
12. Miscellaneous. 12.1 No Option will confer upon the Participant any rights as
a stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights. 12.2 This Agreement may not be
amended or otherwise modified unless evidenced in writing and signed by the
Company and the Participant. 12.3 Except as otherwise provided by the Committee,
ISOs under the Plan are not transferable except (1) as designated by the
Participant by will or by the laws of descent and distribution, (2) to a trust
established by the Participant, or (3) between spouses incident to a divorce or
pursuant to a domestic relations order, provided, however, that in the case of a
transfer described under (3), the Option will not qualify as an ISO as of the
day of such transfer. 12.4 This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania. 12.5 This
Agreement is subject to all laws, regulations and orders of any governmental
authority which may be applicable thereto and, notwithstanding any of the
provisions hereof, the Participant agrees that he will not exercise the Option
granted hereby nor will the Company be obligated to issue any shares of stock
hereunder if the exercise thereof or the issuance of such shares, as the case
may be, would constitute a violation by the Participant or the Company of any
such law, regulation or order or any provision thereof. 12.6 The granting of
this Option does not confer upon the Participant any right to be retained in the
employ of the Company or any subsidiary. [Signature Page to Follow] 4



--------------------------------------------------------------------------------



 
[formofstockoptionawardag005.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
NORTHWEST BANCSHARES, INC. By: Its: PARTICIPANT’S ACCEPTANCE The undersigned
hereby accepts the foregoing Option and agrees to the terms and conditions
hereof, including the terms and provisions of the 2018 Equity Incentive Plan.
The undersigned hereby acknowledges receipt of a copy of the Company’s 2018
Equity Incentive Plan. PARTICIPANT 5



--------------------------------------------------------------------------------



 
[formofstockoptionawardag006.jpg]
EXHIBIT A NOTICE OF EXERCISE OF OPTION I hereby exercise the stock option (the
“Option”) granted to me by Northwest Bancshares, Inc. (the “Company”) or its
affiliate, subject to all the terms and provisions set forth in the Stock Option
Agreement (the “Agreement”) and the Northwest Bancshares, Inc. 2018 Equity
Incentive Plan (the “Plan”) referred to therein, and notify you of my desire to
purchase __________________ shares of common stock of the Company (“Common
Stock”) for a purchase price of $_______ per share. I elect to pay the exercise
price by: ___ Cash or personal, certified or cashier’s check in the sum of
$_______, in full/partial payment of the purchase price. ___ Stock of the
Company with a fair market value of $______ in full/partial payment of the
purchase price.* ___ A net settlement of the Option, using a portion of the
shares obtained on exercise in payment of the exercise price of the Option (and,
if applicable, any required tax withholding). ___ Selling ______ shares from my
Option shares through a broker in full/partial payment of the purchase price. I
understand that after this exercise, ____________ shares of Common Stock remain
subject to the Option, subject to all terms and provisions set forth in the
Agreement and the Plan. I hereby represent that it is my intention to acquire
these shares for the following purpose: ___ investment ___ resale or
distribution Please note: if your intention is to resell (or distribute within
the meaning of Section 2(11) of the Securities Act of 1933) the shares you
acquire through this Option exercise, the Company or transfer agent may require
an opinion of counsel that such resale or distribution would not violate the
Securities Act of 1933 prior to your exercise of such Option. Date:
____________, _____. _________________________________________ Participant’s
signature * If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire. 6



--------------------------------------------------------------------------------



 